Exhibit 10.1

This FIRST AMENDMENT, dated as of May 29, 2015 (this “Amendment”) amends the
AMENDED AND RESTATED 364-DAY BRIDGE CREDIT AGREEMENT dated as of March 31, 2015
(the “Bridge Credit Agreement”) among New STERIS Limited, a private limited
company organized under the laws of England and Wales, as a Borrower and as a
Guarantor (“New STERIS”), Solar US Parent Co., a Delaware corporation, as
Retiring Borrower, STERIS CORPORATION, an Ohio corporation, as a Borrower and as
a Guarantor (“STERIS” and together with New STERIS, the “Borrowers”), the other
Guarantors (as defined below) that are parties thereto from time to time, the
Lenders that are parties thereto from time to time, and Bank of America, N.A.,
as administrative agent (“Administrative Agent”) for the Lenders. Capitalized
terms used but not defined in this Amendment have the respective meanings given
to them in the Bridge Credit Agreement.

WHEREAS, the parties hereto have agreed to amend the Bridge Credit Agreement as
set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. AMENDMENTS. Subject to satisfaction of the conditions precedent in
Section 2, the Bridge Credit Agreement is amended as follows.

1.1 Amendment to Definitions. The definition of “Long Stop Date” in Section 1.01
is amended by deleting “July 12, 2015” and inserting “December 31, 2015” in lieu
thereof.

1.2 Amendment to Section 2.02. Section 2.02(a) of the Credit Agreement is
amended by replacing “the fourth Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing in Sterling” contained therein with “the
second Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing in Sterling”.

1.3 Amendment to Section 2.04. Section 2.04(b) of the Credit Agreement is
amended by (x) adding “(provided such rate shall increase to 0.25% per annum on
and after July 13, 2015)” immediately following “an amount equal to 0.20% per
annum” contained therein and (y) replacing “the Delayed Draw Date” contained
therein with “the Closing Date”.

1.4 Amendment to Schedule I. Schedule I is amended and restated in its entirety
as set forth in Schedule I attached hereto.

SECTION 2. CONDITIONS PRECEDENT. This Amendment shall become effective on and as
of the first date on which the following conditions precedent have been
satisfied (or waived in accordance with Section 9.01 of the Bridge Credit
Agreement):

2.1 The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include .pdf or facsimile transmission of a signed signature
page of this Amendment) that such party has signed a counterpart of this
Amendment.



--------------------------------------------------------------------------------

2.2 Each of the representations and warranties contained in Section 3 below
shall be true and correct.

SECTION 3. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and warrants
as follows:

3.1 Authorization and Validity. The execution, delivery and performance by each
Loan Party of this Amendment (i) are within such Loan Party’s organizational
powers, (ii) have been duly authorized by all necessary organizational action
and (iii) do not contravene (A) such Loan Party’s charter or by-laws or other
organizational documents or (B) any law, regulation or contractual restriction
binding on or affecting such Loan Party, subject to the Non-Contravention
Exception and (iv) will not result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of the Consolidated
Group, except, in the case of clause (iii)(B) and (iv), as would not be
reasonably expected to have a Material Adverse Effect.

3.2 Government Consents. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrowers and
each Guarantor of this Amendment and the consummation of the transactions
(including the Acquisitions) contemplated hereby, other than the Panel, as
directed by the Panel pursuant to the requirements of the City Code, anti-trust
regulators, as directed by anti-trust regulators, as contemplated by the Scheme
Documents or (as the case may be) the Takeover Offer Documents or as is obtained
by the time required.

3.3 Event of Default. No Default has occurred and is continuing.

SECTION 4. MISCELLANEOUS.

4.1 Continuing Effectiveness. Except as expressly set forth herein, the Bridge
Credit Agreement shall remain in full force and effect and is ratified, approved
and confirmed in all respects.

4.2 Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or in
a .pdf or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.

4.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the state of New York.

4.4 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of, and be enforceable by, the Loan Parties, the Administrative
Agent and each Lender and their respective successors and permitted assigns,
except that the Loan Parties shall have no right to assign their rights
hereunder or any interest herein without the prior written consent of each
Lender, and any purported assignment without such consent shall be null and
void.

 

2



--------------------------------------------------------------------------------

4.5 Effect of Amendment. On and after the date on which this Amendment becomes
effective, each reference in the Bridge Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Bridge Credit
Agreement, and each reference in each of the other Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Bridge Credit Agreement, shall mean and be a reference to the Bridge Credit
Agreement, as amended by this Amendment.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEW STERIS LIMITED, as a Borrower and as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Director, Senior Vice President, Chief Financial
Officer, Chief Accounting Officer and Treasurer STERIS CORPORATION, as a
Borrower and as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer AMERICAN STERILIZER COMPANY, as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President INTEGRATED MEDICAL SYSTEMS
INTERNATIONAL, INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President ISOMEDIX INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary

 

[Bridge Amendment]



--------------------------------------------------------------------------------

ISOMEDIX OPERATIONS INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary STERIS EUROPE, INC.,
as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President STERIS INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President UNITED STATES ENDOSCOPY GROUP, INC., as
a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

 

[Bridge Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and a Lender By:

/s/ E. Mark Hardison

Name: E. Mark Hardison Title: Senior Vice President JPMORGAN CHASE BANK, N.A.,
as a Lender By:

/s/ Brendan Korb

Name: Brendan Korb Title: Vice President KEYBANK NATIONAL ASSOCIATION, as a
Lender By:

/s/ Sanya Valeva

Name: Sanya Valeva Title: Senior Vice President

 

[Bridge Amendment]



--------------------------------------------------------------------------------

Schedule I

Commitments

Part I – Lenders (other than UK Non-Bank Lenders)

 

Lender

  

Address

   Tranche 1
Commitment      Tranche 2
Commitment      Double Tax Treaty
Passport Scheme Reference
Number and Jurisdiction
of Tax Residence
(if applicable)

Bank of America, N.A.

  

One Bryant Park

New York, New York 10036

   £ 136,000,000       $ 0       13/B/7418/DTTP


USA

JPMorgan Chase Bank, N.A.

  

383 Madison Ave

New York, New York 10179

   £ 136,000,000       $ 0       13/M/268710/DTTP


USA

KeyBank National Association

  

127 Public Square

Cleveland, Ohio 44114

   £ 68,000,000       $ 0       13/K/216374/DTTP


USA

Part II – Lenders (UK Non-Bank Lenders)

None.

Part III – Total Commitments

 

     Tranche 1
Commitments      Tranche 2
Commitments  

TOTAL

   £ 340,000,000       $ 0   